OPINION OF THE COURT
Memorandum.
Judgment unanimously affirmed without costs.
Plaintiff contends on appeal that the original brokerage agreement was merely modified by the agreement subsequently entered into and the two agreements should be construed together so as to render defendants liable for commissions irrespective of whether title actually closed. However, assuming arguendo that the second merely modified the first, the pertinent language of the second agreement was in direct conflict with the first as to when commissions became due and *613specifically required a closing of title and the delivery of the deed. Inasmuch as it is conceded that the foregoing did not occur, the lower court properly dismissed the complaint since where there is a conflict between the old language and the new, the new terms control (see, 22A NY Jur 2d, Contracts, § 474). We find plaintiffs other contentions on appeal to be without merit.
Kassoff, P. J., Aronin and Scholnick, JJ., concur.